DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/020,261, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Provisional application 62/020,261 does not support claim limitations "in a case where an intensity of a first voxel in the first slice image from the set of 2D slice images is lower than the threshold value and the first voxel is connected to the seed voxel, setting the intensity of the first voxel as a maximum value; and in a case where an intensity of a second voxel in the first slice image from the set of 2D slice images is not lower than the threshold value or the first voxel is not connected to the seed voxel, setting the intensity of the second voxel as a minimum value; filter connected components of a lung in each slice image of a set of binarized 2D slice images generated from the grown region" of claim 17 and analogous limitations of other independent claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 17-28, and 36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7-13, and 6 of U.S. Patent No. 10/878,573. Although the claims at issue are not identical, they are not patentably distinct from each other because a method with a processor can be reasonably construed as a system all else being equal.
Claims 17, 21, and 36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5, 6, and 7  of U.S. Patent No. 10/074,185. Although the claims at issue are not identical, they are not patentably distinct from each other because all limitations of the instant application claims are present in the corresponding claims of the patent.
Claims 17, 21, and 36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5, 6, and 7 of U.S. Patent No. 9/836,848. Although the claims at issue are not identical, they are not patentably distinct from each other because all limitations of the instant application claims are present in the corresponding claims of the patent.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-21, 27, 28, 29, 30, 31, 32, 33, 34, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over US 20030095692 (Mundy) in view of WO 2008017984 (Buelow) and US 20100310146 (Higgins).

As per claim 17, Mundy teaches a system for determining pleural boundaries of a lung (Mundy: 

    PNG
    media_image1.png
    296
    641
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    263
    965
    media_image2.png
    Greyscale

   
    PNG
    media_image3.png
    261
    968
    media_image3.png
    Greyscale
),
comprising: a processor (Mundy: Fig. 1: 120) configured to: 
apply a region growing process to a first slice image of a set of 2D slice images to form a grown region, the region growing process starting with a seed voxel (Mundy: 

    PNG
    media_image4.png
    352
    968
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    325
    964
    media_image5.png
    Greyscale

; Fig. 2: 220:

    PNG
    media_image6.png
    892
    537
    media_image6.png
    Greyscale


; Fig. 3: 312-321:

    PNG
    media_image7.png
    749
    532
    media_image7.png
    Greyscale

; also see para 46: “315 Select a seed for the pleural space”),
wherein the region growing process includes: in a case where an intensity of a first voxel in the first slice image from the set of 2D slice images is lower than the threshold value and the first voxel is connected to the seed voxel, setting the intensity of the first voxel as a maximum value; and in a case where an intensity of a second voxel in the first slice image from the set of 2D slice images is not lower than the threshold value or the first voxel is not connected to the seed voxel, setting the intensity of the second voxel as a minimum value (Mundy: See paras  27, 30, 35, 37, and 38 (all displayed above). Note that paragraph 35 states that the thresholding is performed in step 313 such that pixel values below the threshold are replaced with 0 and pixel values above are given an arbitrary constant value - thus, creating a binary image. This is the first step in segmenting the lung foreground regions, which are used in determining the pleural boundary as stated in paragraphs 27 and 30. Paragraph 37 refers to Fig. 3: 315 and states that the seed placed in the first slice chosen to be the middle slice. Paragraph 38 states that a 3D connected region is extracted using the specified seed as a starting point. This constitutes the region growing which only pertains to the foreground connected regions that were determined as lower than the threshold in creating the binary image. This extracting produces the final seeded-region-grown binary image where values above the threshold were replaced with 0 and values below the threshold were replaced with an arbitrary constant.); 
filter connected components of a lung in each slice image of a set of binarized 2D slice images generated from the grown region (Mundy: 

    PNG
    media_image8.png
    348
    962
    media_image8.png
    Greyscale

; also see para 53: “island removal”); and
identify the pleural boundary of the lung based on the set of binarized 2D slice images (Mundy: para 30 (displayed above): “identifies the boundaries of the pleural space in a Computed Tomography (CT) data set. The boundary is either a set of two-dimensional (2D) contours in a slice plane or a three dimensional (3D) triangular surface that covers the entire volume of the pleural space. The extracted boundary can be subsequently used to restrict Computer Aided Detection (CAD) techniques to the pleural space.”; 

    PNG
    media_image9.png
    181
    966
    media_image9.png
    Greyscale

; also see para 49: “318 Identify the contours in the left plural space”; para 50: “contour corresponds to the right pleural space”; para 52: “321 Identify the contours of the left plural space”. Note that the boundary extraction takes place starting in step 317, which is after the binarization that takes place in steps 313-316);
and a display operably coupled to the processor and configured to display a three-dimensional rendering or a two-dimensional image of the lung (Mundy: para 31: “Referring further to FIG. 3, the 3D surface identification proceeds as follows”;

    PNG
    media_image10.png
    256
    963
    media_image10.png
    Greyscale

; also see para 91: “program returns suspicious nodules to be visualized on the original CT data”; para 23: “When the data set is three-dimensional, the image is displayed in units called voxels”; Fig. 2: 280 (displayed above)).

Mundy does not teach a seed voxel within a trachea.

Buelow teaches a system for determining (Buelow: page 10, lines 21-25 (displayed below): “lung wall”), comprising: a processor  (Buelow: page 13, lines 28-34: “processor”) configured to: 
apply a region growing process to a first slice image of a set of 2D slice images to form a grown region, the region growing process starting with a seed voxel within a trachea and using a threshold value (Buelow: page 6, lines 1-2:

    PNG
    media_image11.png
    122
    977
    media_image11.png
    Greyscale
; page 10:

    PNG
    media_image12.png
    433
    1033
    media_image12.png
    Greyscale
)
, wherein the region growing process includes: 
in a case where an intensity of a first voxel in the first slice image from the set of 2D slice images is lower than the threshold value and the first voxel is connected to the seed voxel, setting the intensity of the first voxel (Buelow: 

    PNG
    media_image13.png
    431
    1032
    media_image13.png
    Greyscale

; page 6:

    PNG
    media_image14.png
    471
    1022
    media_image14.png
    Greyscale

Page 7, lines 17-19: 

    PNG
    media_image15.png
    112
    974
    media_image15.png
    Greyscale

; page 8:

    PNG
    media_image16.png
    610
    1033
    media_image16.png
    Greyscale
)
; and identify the (Buelow: page 10:

    PNG
    media_image17.png
    162
    1029
    media_image17.png
    Greyscale
)
; and a display operably coupled to the processor and configured to display a three-dimensional rendering or a two-dimensional image of the lung (Buelow: page 14:

    PNG
    media_image18.png
    75
    983
    media_image18.png
    Greyscale

; also page 15, lines 23-25: “displaying the rendered 2D or 3D visualization”).

Thus, it would have been obvious for one of ordinary skill in the art, prior to filing, to implement the teachings of Buelow into Mundy since Mundy suggests a system for detecting a lung wall through region growing a lung region based on a seed point and thresholding the lung image to detecting regions lower than a threshold in general and Buelow suggests the beneficial use of a system for detecting a lung wall through region growing a lung region based on a seed point and thresholding the lung image to detecting regions lower than a threshold wherein the seed is in the trachea as “to identify the trapped air locations in the lung region” (Buelow: page 6, lines 1-2 (as displayed above)) in the analogous art of a system for detecting a lung wall through region growing a lung region based on a seed point and thresholding the lung image to detecting regions lower than a threshold. The teachings of Buelow can be incorporated into Mundy in that the seed is in the trachea. Furthermore, one of ordinary skill in the art could have combined the elements as claimed by known methods and, in combination, each component functions the same as it does separately. One of ordinary skill in the art would have recognized that the results of the combination would be predictable.

Higgins teaches apply a region growing process to a first slice image of a set of 2D slice images to form a grown region, the region growing process starting with a seed voxel within a trachea and using a threshold value, wherein the region growing process includes: in a case where an intensity of a first voxel in the first slice image from the set of 2D slice images is lower than the threshold value and the first voxel is connected to the seed voxel, setting the intensity of the first voxel as a maximum value; and in a case where an intensity of a second voxel in the first slice image from the set of 2D slice images is not lower than the threshold value or the first voxel is not connected to the seed voxel, setting the intensity of the second voxel as a minimum value (Higgins: 

    PNG
    media_image19.png
    149
    634
    media_image19.png
    Greyscale

    PNG
    media_image20.png
    375
    631
    media_image20.png
    Greyscale


    PNG
    media_image21.png
    701
    943
    media_image21.png
    Greyscale

; Note that paragraphs 34, 37, 116, 117 (displayed above), together, show that the seed voxel is selected in the trachea for region growing segmentation. The slice that the seed is selected in is the first slice. The region growing involves thresholding where voxels with values below the threshold are assigned as foreground in a resultant binary image. Voxels with values above the threshold are assigned as background. In binary images, background voxels are represented with zero and foreground voxels are represented with a non-zero value such as 1); 
and a display operably coupled to the processor and configured to display a three-dimensional rendering or a two-dimensional image of the lung (Higgins: para 83: “displays continually
updated cross-sections as the 3D scene is rotated and panned… user can select the level of zoom, change the HU display windowing function”; claim 29: “displaying the 3D image”; Figs. 25, 26).
	
Thus, it would have been obvious for one of ordinary skill in the art, prior to filing, to implement the teachings of Higgins into Mundy in view of Buelow since Mundy in view of Buelow suggests a system for detecting a lung features through region growing a lung region based on a seed point and thresholding the lung image to detecting regions lower than a threshold thereby generating a binary segmentation image in general and Higgins suggests the beneficial use of a system for detecting a lung features through region growing a lung region based on a seed point and thresholding the lung image to detecting regions lower than a threshold thereby generating a binary segmentation image wherein the seed is in the trachea and the region growing involves thresholding that generates a binary image since “Moving away from the proximal end of the trachea and using 26-connectivity, the algorithm finds the ancestors and descendants of each cross section to build the topology of the cross-sectional airway tree T” (Higgins: para 102) and since “The corresponding binary segmentation is a global graph partition separating "true" from "spurious" branch segments” (Higgins: para 32) and since “The airway appears as an isolated connected component of below-threshold pixels in the resulting binary image” (Higgins: para 37 (as displayed above)) in the analogous art of a system for detecting a lung features through region growing a lung region based on a seed point and thresholding the lung image to detecting regions lower than a threshold thereby generating a binary segmentation image. The teachings of Higgins can be incorporated into Mundy in view of Buelow in that the seed is in the trachea and the region growing involves thresholding that generates a binary image. Furthermore, one of ordinary skill in the art could have combined the elements as claimed by known methods and, in combination, each component functions the same as it does separately. One of ordinary skill in the art would have recognized that the results of the combination would be predictable.

As per claim 18, Mundy in view of Buelow and Higgins teaches the system according to claim 17, wherein the threshold value is greater than or equal to an intensity of the seed voxel (Buelow: page 10, lines 12-14 (as also displayed above): 

    PNG
    media_image22.png
    160
    1038
    media_image22.png
    Greyscale
).

As per claim 19, Mundy in view of Buelow and Higgins teaches the system according to claim 17, wherein the set of 2D slice images is stored in digital imaging and communications in medicine (DICOM) image format (Mundy: 

    PNG
    media_image23.png
    352
    963
    media_image23.png
    Greyscale
).

As per claim 20, Mundy in view of Buelow and Higgins teaches the system according to claim 17, wherein the processor is further configured to: generate the set of 2D slice images based on acquired image data of a patient's chest; and determine the seed voxel in the trachea connected to the lung in the first slice image of the set of 2D slice images (Buelow and Higgins: See arguments and citations offered in rejecting claim 17 above).

As per claim 21, Mundy in view of Buelow and Higgins teaches the system according to claim 17, wherein the threshold value causes a high intensity area to appear around the seed voxel in the set of 2D slice images (Buelow and Higgins: See arguments and citations offered in rejecting claim 17 above. Generating a binary image where regions lower than the threshold are mapped to a non-zero value. The non-zero value is a high intensity area that appears after thresholding).

As per claim 27, Mundy in view of Buelow and Higgins teaches the system according to claim 17, wherein each voxel of the set of binarized 2D slice images has either high or low intensity (Mundy: See arguments and citations offered in rejecting claim 17 above: zero and non-zero; Higgins: binary).

As per claim 28, Mundy in view of Buelow and Higgins teaches the system according to claim 17, wherein the set of 2D slice images is acquired from at least one of computed tomographic technique, radiography, tomogram produced by a computerized axial tomography scan, magnetic resonance imaging, ultrasonography, contrast imaging, fluoroscopy, nuclear scans, and positron emission tomography (Mundy, Buelow, and Higgins: See arguments and citations offered in rejecting claim 17 above: computed tomography).

As per claims 29, 30, 31, and 32, arguments made in rejecting claims 17, 18, 19, and 20 are analogous to arguments for rejecting claims 29, 30, 31, 32. Mundy also teaches a non-transitory computer-readable storage medium storing instructions which, when executed by a processor, cause the processor (Mundy: see arguments and citations offered in rejecting claim 17 above; also see: para 21: “Processor 120
is also capable of executing the programs contained in memory”; Fig. 1; paras 89, 91).

As per claims 33, 34, and 35, arguments made in rejecting claims 17, 18, and 20 are analogous to arguments for rejecting claims 33, 34, and 35.

Claim(s) 22-26, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over US 20030095692 (Mundy) in view of WO 2008017984 (Buelow) and US 20100310146 (Higgins) as applied to claim 17 and 33 above, and further in view of Official Notice.

As per claim 22, Mundy in view of Buelow and Higgins teaches the system according to claim 17, wherein the processor is configured to filter connected components of the lung by: detecting a plurality of connected components in the set of binarized 2D slice images; calculating an area of each connected component in the set of binarized 2D slice images; determining whether the area of each connected component is less than a predetermined value; assigning a (Mundy: see arguments and citations offered in rejecting claim 17 above; also see:

    PNG
    media_image24.png
    354
    961
    media_image24.png
    Greyscale
).

Mundy in view of Buelow and Higgins does not teach assigning a minimum value to pixels of a first connected component of the plurality of connected components when it is determined that an area of the first connected component is less than the predetermined value; and assigning a maximum value to pixels of a second connected component of the plurality of connected components when it is determined that an area of the second connected component is greater than or equal to the predetermined value. That is, an inverse image with inverse intensity values, which is standard as stated in the disclosure of the instant application, would suffice here. Examiner provides Official Notice that these limitations were well known prior to filing.

One of ordinary skill in the art, prior to filing, would have recognized the advantage of removing spurious objects from the segmentation binary map prior to subsequent processing. The teachings of the prior art could have been incorporated into Mundy in view of Buelow and Higgins in that spurious connected components with “on” voxels could be turned off in order to correctly relegate them to the background instead of the foreground.

As per claim 23, Mundy in view of Buelow and Higgins and Official Notice teaches the system according to claim 22, wherein each connected component is an enclosed area with high intensity (Mundy: See paragraph 36 above).

As per claim 24, Mundy in view of Buelow and Higgins and Official Notice teaches the system according to claim 22, wherein one or more of the plurality of connected components are blood vessels or airways (Mundy: See paragraph 36 above).

As per claim 25, Mundy in view of Buelow and Higgins and Official Notice teaches the system according to claim 22, wherein an intersection of three 2D slice images, each of which is from each of three independent directions, identifies a voxel in the set of 2D slice images (Mundy: See paragraph 36 above).

As per claim 26, Mundy in view of Buelow and Higgins and Official Notice teaches the system according to claim 25, wherein the three independent directions are axial, coronal, and sagittal directions (Mundy: See paragraph 36 above. Note that the “xy, xz and yz planes” are the axial, coronal, and sagittal planes, respectively).

As per claim 36, Mundy in view of Buelow and Higgins teaches the system according to claim 3. Mundy in view of Buelow and Higgins does not teach wherein the processor is further configured to inversely assign values of voxels in the set of 2D slice images, from the minimum value to the maximum value and from the maximum value to the minimum value, to obtain the set of binarized 2D slice images. Examiner provides Official Notice that these limitations were well known prior to filing.

One of ordinary skill in the art, prior to filing, would have recognized the advantage of processing input image with inverse intensity values, which are standard in medical CT images. The teachings of the prior art could have been incorporated into Mundy in view of Buelow and Higgins in that the processor is further configured to inversely assign values of voxels in the set of 2D slice images, from the minimum value to the maximum value and from the maximum value to the minimum value, to obtain the set of binarized 2D slice images.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atiba Fitzpatrick whose telephone number is (571) 270-5255.  The examiner can normally be reached on M-F 10:00am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for Atiba Fitzpatrick is (571) 270-6255.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Atiba Fitzpatrick
/ATIBA O FITZPATRICK/
Primary Examiner, Art Unit 2662